—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered March 21, 1996, convicting him of burglary in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the joinder of the theft-related counts with the drug possession count in this case was legally erroneous, since at trial he never challenged the joinder as being either violative of CPL 200.20 (2) or otherwise unlawful (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Furthermore, since the defendant’s motion for a discretionary severance pursuant to *355CPL 200.20 (3) was untimely (see, CPL 255.20 [1], [4]), and the defendant suffered no actual prejudice as a result of the joint presentation of the counts (see, People v Trama, 160 AD2d 748), we discern no basis for disturbing the Supreme Court’s denial of the motion. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.